Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Himanshu S. Amin, Reg. No. 40,894 on August 10th, 2022.

Claims 1, 13, 20, 22, 23, and 25 of the application have been amended as follows: 
1. (Currently Amended) A system, comprising:
a memory that stores computer executable components; and
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a relation determining component that determines relation of a status signal of a quantum computing device to a noise value of the quantum computing device; 

an operation time estimator that estimates an operation time for the quantum computing device based on the relation of the status signal to the noise value;
a controlling component that controls the quantum computing device based on the operation time for the quantum computing device; and
comprise a checkpointing component that generates checkpoint data representing a state of the quantum computing device at a time of a quantum operation.

13. (Currently Amended) The system of claim 11, wherein the controlling component controls the quantum computing device by operations comprising the pausing the commencing of the quantum operation by the quantum computing device, based on the operation time for the quantum computing device.

20. (Currently Amended) A computer-implemented method, comprising:
determining, by a system operatively coupled to a processor, a relation of a status signal of a quantum computing device to a noise value of the quantum computing device; and
estimating, by the system, an operation time for the quantum computing device based on the relation of the status signal to the noise value;
controlling, by the system, the quantum computing device based on the operation time for the quantum computing device; and
generating, by the system, checkpoint data representing a state of the quantum computing device at a time of a quantum operation.

22. (Currently Amended) The computer-implemented method of claim 21, wherein the controlling the quantum computing device comprises the pausing the commencing of the quantum operation by the quantum computing device, based on the operation time for the quantum computing device.

23. (Currently Amended) A computer program product for controlling a quantum computing device, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
determine, by the processor, relation of a status signal of a quantum computing device to a noise value of the quantum computing device; 
estimate, by the processor, an operation time for the quantum computing device based on the relation of the status signal to the noise value;
controlling, by the processor, the quantum computing device based on the operation time for the quantum computing device; and
generating, by the processor, checkpoint data representing a state of the quantum computing device at a time of a quantum operation.

25. (Currently Amended) The computer program product of claim 24, wherein the controlling the quantum computing device comprises the pausing the commencing of the quantum operation by the quantum computing device, based on the operation time for the quantum computing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851